DEcLARATloN oF Yl FANG CHEN
|, Yl FANG CHEN, declare as follows:

1. The facts set forth in this declaration are based on my knowledge and, if called as
a Witness, | can competently testify to their truthfulness under oath. As to those matters that
reflect a matter of opinion, they reflect my personal opinion and judgment upon the matter.

2. |Was born in China and moved to the United States With my parents in 1996. |
believe in the American Dream. | came to this country speaking little English. But through hard
work-and after taking entrance examinations for admission to undergraduate and graduate
schools-l obtained a Ph.D. in Statistics from Stanford University.

3. | have a six-year-old son, Who attends Public School 102 in Brooklyn.

4. l have joined this lawsuit so that my son can take the SHSAT and seek admission

to NeW York City’s Specialized High Schools on an equal basis With all other applicants.

***

l declare under penalty of perjury that the foregoing is true and correct. Executed on

this 30 +j, day of lyo\[eméf/l/ , 2018 at Brooklyn, NY 11220.

/O/;JM

YlFANGCAEN q /

 

